DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 05/29/2020 in which claims 1 and 4 have been amended. By this amendment, claims 1-7 are still pending in the application for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/13/2021 has been considered and placed of record. An initialed copy is attached herewith.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
In claim 6, line 15, replace, “a input and a output current” with -- an input and an output current --.
In claim 7, lines 29-30, replace “…an internal resistance of the a second block…” with -- …an internal resistance of --.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowable over the prior art of record.
The prior art of record along with art filed on 10/13/2021 either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: “…a control device configured to perform charge-discharge control of the assembled battery in accordance with a current value of the assembled battery, the control device being configured to calculate a first internal resistance and a second internal resistance, the first internal resistance being an internal resistance of a first block as one of the plurality of the blocks, the second internal resistance being an internal resistance of a second block -as another one of the plurality of the blocks, the control device being configured to calculate an internal resistance ratio, the internal resistance ratio being a value obtained by dividing the higher one of the first internal resistance and the second internal resistance by the lower one of the first internal resistance and the second internal resistance, the control device being configured to calculate a protection current and perform the charge-discharge control based on the protection current, and the protection current being a value obtained by multiplying the internal resistance ratio by a current value detected by 3PRELIMINARY AMENDMENTAttorney Docket No.: Q254300Appln. No.: Not Yet Assignedthe current sensor”.
As in claim 7: “…A control method comprising: calculating a first internal resistance and a second internal resistance by the control device, the first internal resistance being an internal resistance of a first block as one of the plurality of the blocks, and the second internal resistance being an internal resistance of 
The closest prior art of record is US 2009/0112496 to Suzuki (cited by Applicants) in which a battery pack method of charging a secondary battery and battery charger is disclosed. The battery pack includes a secondary battery including a plurality of cell blocks, a measuring section, a charge and discharge control switch, a protection circuit, and a memory. The measuring section detects a voltage, a current, and an internal resistance, of the secondary battery. The controller monitors the voltage and the current of the secondary battery and outputs a request signal indicative of a charge condition to charge the secondary battery in accordance with the charge condition which is set. The protection circuit monitors voltages of the plurality of cell blocks. The controller further calculates a deterioration coefficient by a ratio of the internal resistance detected by the measuring section to the initial internal resistance registered in the memory, and changes the charge condition in accordance with the deterioration coefficient. However, Suzuki does not calculate an internal resistance ratio based on a first internal resistance and a second internal resistance, the first internal resistance being an internal resistance of a first block as one of the plurality of the blocks, the second internal resistance being an internal resistance of a second block as another one of the plurality of the blocks, the internal resistance ratio being a value obtained by dividing the higher one of the first internal resistance and the second internal resistance by the lower one of the first internal resistance and the second internal resistance, the control device being configured to calculate a protection current and perform the 
Claims 2-6 depend either directly or indirectly from claim 1 and therefore are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 6,486,637 to Nakanishi et al.,(Nakanishi) discloses the general state of the art regarding a battery pack controlling apparatus.
US 2011/0156618 to SEO et al., (Seo) discloses a battery system and electric vehicle including the same.
USPAT 10,162,014 to Iida et al., (Iida) discloses the general state of the art regarding a battery state determining device.
USPAT 10,266,063 to Ohkawa et al., (Ohkawa) discloses the general state of the art regarding a battery controller and vehicle system.
USPAT 10,879,570 to Yamauchi et al., (Yamauchi) discloses the general state of the art regarding a storage battery control device.
Measuring the internal resistance of a cell in assembled batteries, Ichimura et al., (Ichimura) (Proceedings of Intelec'96 - International Telecommunications Energy Conference) Date of Conference: 6-10 Oct. 1996, pp 784-791
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859

/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        October 22, 2021